Citation Nr: 1430997	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-20 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to December 8, 2008 for the grant of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Esq.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his July 2011 substantive appeal, the Veteran requested a hearing before the Board.  However, in July 2012, the Veteran's attorney submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.

Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.  The Veterans Benefits Management System does not contain any relevant documents.


FINDINGS OF FACT

1. On December 8, 2008, VA received the Veteran's formal claim of entitlement to a total disability rating based upon individual unemployability (TDIU).

2. There was no claim for initial or increased disability benefits, either formal or informal, which raised a claim for TDIU prior to December 8, 2008.

3. During the one-year period preceding December 8, 2008, it is not factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation due to service-connected disabilities.


	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

The criteria for an effective date prior to December 8, 2008 for the grant of a TDIU have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.341, 3.400 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice by letters dated in February 2009 and June 2010.  The Veteran was notified of the evidence needed to substantiate his claim for TDIU, to substantiate his claim for an earlier effective date, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because entitlement to a TDIU has already been granted, VA's VCAA notice obligations with respect to that issue is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Further, the Board finds that all necessary development of this downstream earlier effective date claim has been accomplished and, therefore, that appellate review of the claim may proceed without prejudicing the Veteran.

Legal Criteria

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

In cases involving an increased disability rating, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim. 38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.155(a), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  

An "application" is used synonymously with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant).  The United States Court of Appeals for the Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran contends he should be granted an effective date prior to December 8, 2008 because he met the schedular requirements for the grant of a TDIU in March 2005, and the claim for a TDIU was reasonably raised by the record as it contained evidence that the Veteran was unemployable prior to the date of his formal claim for a TDIU.  See July 2011 substantive appeal; May 2011 attorney statement.

The Board finds the Veteran did not file a claim, either formal or informal, for a TDIU prior to his December 8, 2008 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Again, any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  However, no statement received from the Veteran or his representative prior to December 8, 2008 indicated an intent to apply for a TDIU, and it is not factually ascertainable that the Veteran was unemployable due to service-connected disabilities.

The Veteran's original claim of entitlement to service connection for diabetes mellitus, type II, peripheral neuropathy, and macular degeneration was received by VA in March 2005.  In support of that claim, the Veteran submitted a January 2006 letter from Dr. W.C.L. stating that he was treating the Veteran for diabetes mellitus, type II, and listing the Veteran's current treatment plan.  The Veteran also requested VA obtain private treatment records from the Austin Diagnostic Clinic.  In a July 2003 treatment note, the Veteran's current occupation was listed as "mail clerk."  In a December 2004 treatment note, the Veteran's current occupation was listed as "retired."  The Veteran was afforded a VA examination in October 2005.  Although the Veteran reported to the examiner that he developed pain and numbness in both arms since 2001, and that he noticed discomfort in his arms with heavy physical activities such as yard work, the Veteran did not indicate that he was unable to work.

In a November 2005 rating decision, the RO granted service connection for diabetes mellitus, type II, peripheral neuropathy of the right and left hands, peripheral neuropathy of the right and left feet, erectile dysfunction, and diabetic retinopathy.  In a January 2006 statement, the Veteran disagreed only with the initial 20 percent disability rating assigned to the diabetes mellitus, type II, and indicated that he felt a higher rating of 40 percent was warranted because his treatment included insulin injections, restricted diet, and regulation of activities.  The Veteran did not indicate  that he was unemployable due to his diabetes mellitus, type II, or any of the conditions associated with the diabetes mellitus.

In relation to the claim for an increased initial disability rating for diabetes mellitus, type II, the RO obtained more treatment records from the Austin Diagnostic Clinic.  In a January 2002 treatment note, the Veteran complained of bilateral elbow pain for the previous few months, and reported that he did a lot of repetitive motion with his arms at his job as a mail clerk, including lifting heavy boxes and sorting mail.  The Veteran reported that he was able to perform all activities of daily living and was "still quite active despite his elbow pain."  Medial and lateral epicondylitis bilaterally, and mild osteoarthritis were diagnosed.  Neither the Veteran nor the physician attributed the Veteran's arm pain to any of his service-connected conditions, nor did either indicate the Veteran was unable to work.  A May 2004 treatment note reported the Veteran was currently retired, and that he had worked for about 28 years at his previous employer, "dealing mainly with copying machines and their repair work."  There was no indication the Veteran was unemployable.  In an April 2006 letter, Dr. W.C.L. again stated that he was treating the Veteran for diabetes mellitus, type II, and listed the Veteran's current treatment plan.  In a May 2006 rating decision the RO granted the Veteran an increased disability rating of 40 percent for diabetes mellitus, type II, effective March 18, 2005.  In a June 2006 rating decision, the RO denied a disability rating in excess of 40 percent for diabetes mellitus, type II.

In December 2007, the Veteran submitted a claim of entitlement to service connection for posttraumatic stress disorder, hearing loss, tinnitus, and erectile dysfunction secondary to diabetes mellitus.  As erectile dysfunction was already service-connected, the RO interpreted the Veteran's request as a claim for an increased rating.  See January 2008 VCAA notice letter.  Treatment records obtained from the Austin Diagnostic Clinic included an April 2007 and May 2007 treatment notes, in which it was noted that the Veteran was retired, and he "[s]tays at home doing 'house chores.'"  The Veteran was afforded VA examinations in July 2008 and September 2008; neither he nor the VA examiners indicated the Veteran was unable unemployable.  

Therefore, although there was evidence of record that the Veteran was no longer working prior to the date of his formal claim of entitlement to a TDIU, there was no evidence that the Veteran was unemployable.  The Veteran's private treatment records only stated that the Veteran was retired, and neither the Veteran nor the evidence of record indicated that the Veteran was unemployable, or that the Veteran's service-connected disabilities affected his ability to work.  Accordingly, the Board finds that the Veteran did not file a claim, either formal or informal, for a TDIU prior to his December 8, 2008 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

For these reasons, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than December 8, 2008 for the grant of a TDIU.  Because the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, the claim is denied.


ORDER

Entitlement to an effective date prior to December 8, 2008 for the grant of a TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


